ON MOTION FOR REHEARING.
LATTIMORE, JUDGE.
In a motion filed by appellant herself, she assails the sufficienee of the testimony. We have again *631reviewed same. Clearly if the jury believed the prosecuting-witness, this appellant and another acted together in robbing him. We can not say that the jury were without testimony to support their conclusion. Appellant and the other party, a young man, had taken the injured party in a car, which appellant drove, out in the country some distance to the point where-he said he was robbed by the joint efforts of two people, one in the front, and the other in his rear, who was going over his body in conjunction with the one in front. We can not say that the record is without testimony to support the judgment-
The motion for rehearing is overruled.

Overruled.